Citation Nr: 0207047	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  96-13 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for a shell 
fragment wound scar of the left cheek and jaw, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound of the neck (Muscle Group 
XXII), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veteran's Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1992.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an October 1995 rating decision 
rendered by the Denver, Colorado, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied, inter alia, 
an increased evaluation for residuals of a shell fragment 
wound to the left neck, and service connection for a muscle 
injury to the right upper leg.

In December 1996, the RO granted an increased disability 
rating of 10 percent rating for residuals of a shell fragment 
wound to the left neck and jaw area.  In April 1997, the RO 
found clear and unmistakable error in that decision and 
separately rated the veteran's residuals of shell fragments 
to the neck into two ratings.  One rating was based on scars 
and the other based on muscle injury.  A separate 10 percent 
rating for scars of the left jaw and neck was granted.  

In January 1998, the Board remanded the case to the RO for 
further evidentiary development.  By means of an October 2000 
hearing officer decision, an increased disability rating of 
30 percent was assigned for the veteran's scar of the left 
neck and jaw area, effective January 6, 1995.  The Board 
notes that the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the claim for 
an increased rating for a scar of the left neck and jaw area 
remains open. 

In December 1999, the RO also awarded service connection for 
a shell fragment wound, Muscle Group XV, with retained 
fragment, right thigh, with assignment of a 10 percent 
disability rating effective January 6, 1995.  The veteran 
disagreed with the initial assignment of this disability 
rating in February 2000.  Thereafter, the veteran was 
furnished with a Supplemental Statement of the Case (SSOC) in 
October 2000 addressing this evaluation.  The veteran was 
informed that, if the SSOC contained an issue which was not 
included in his Substantive Appeal, he would have to respond 
within 60 days to perfect an appeal as to the new issue.  The 
evidence does not show that the veteran responded to this 
SSOC or perfected an appeal of the disability evaluation 
assigned for his SFW, Muscle Group XV.  Accordingly, the 
Board lacks jurisdiction over this issue.  


FINDINGS OF FACT

1. All relevant evidence necessary for a fair resolution of 
this claim has been obtained and associated with the record. 

2.  The veteran's shell fragment wound scar of the left cheek 
and neck is manifested by moderately severe cosmetic 
deformity.  Neither exceptionally repugnant deformity nor 
severely disfiguring disability with tissue loss, 
cicatrization, marked discoloration, or color contrast is 
shown.

3.  The symptoms and manifestations of the veteran's shell 
fragment wound to his neck, Muscle Group XXII, with a 
retained foreign body, include a history of complaints of 
pain and stiffness and decreased sensation, but no objective 
evidence of functional loss or flare-ups or severe incomplete 
paralysis of the fifth cranial nerve. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
scars of the left cheek and neck are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, § 
4.118 Diagnostic Code 7800 (2001).

2.  The criteria for an increased rating for residuals of a 
shell fragment wound of the neck (Muscle Group XXII) are not 
met.  38 U.S.C.A. § 1155; 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.56, 4.73, Diagnostic Codes 5322, 8205 (2001); 38 
C.F.R. §§ 4.56, 4.72, 4.73, Diagnostic Code 5322 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  The veteran has not referenced, nor 
does the evidence show, the existence of any additional 
medical evidence that is not presently associated with the 
claims folder.  VA's duty to assist the claimant in this 
regard is satisfied.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case and supplemental statements of the case 
issued during the course of this appeal.  Accordingly, the 
Board finds that the duty to inform the veteran of required 
evidence to substantiate his claim has been satisfied.  38 
U.S.C.A. § 5103(a).  

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In the present case, 
the veteran was afforded several VA examinations in 
connection with his present claim.  

The claims folder includes several documents that appear to 
be in German.  While the Board would normally obtain English 
translations of these documents, these documents are not 
probative to the issues presented.  In particular, it is 
noted that the documents are dated in the 1980's; however, 
the veteran's present claims arise from an in-service mine 
explosion that occurred in 1990.  Accordingly, these 
documents would have no probative value in ascertaining the 
present level of disability of the veteran's current shell 
fragment wound residuals.  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what VA has done and/or 
was unable to accomplish, and what evidence/information he 
can obtain/submit himself.  In February 2002, the veteran 
indicated that there was no new evidence to add to the claims 
folder.  Accordingly, the Board finds that the requirements 
set forth in the VCAA with regard to notice and development 
of the appellant's claim have been satisfied.

I.  Evidentiary Background

Service medical records show that the veteran sustained 
multiple fragment wounds during an accidental explosion of a 
mine in May 1990.  His injuries included wounds of the neck, 
left cheek, and chin.  Following initial debridement of the 
injuries, the veteran underwent two additional surgeries for 
excision of shrapnel fragments in the neck.  An ENT 
consultation noted a small piece of shrapnel lodged in the 
left anterior neck that was not causing any significant 
problem.  Removal was not recommended.  The veteran 
subsequently underwent plastic surgery for his left 
cheek/neck scars.  

Service connection for residuals of shell fragment wound of 
the left neck was established by means of a June 1992 rating 
action with assignment of a noncompensable disability rating.  

In April 1995, the veteran underwent a VA compensation and 
pension examination.  The veteran reported a history of nerve 
and soft tissue damage to his neck as a result of his in-
service SFW injury.  He reported that if he turned his neck 
to the left, he would note discomfort in the left anterior 
cervical musculature.  Discomfort was noted on a daily basis 
and precipitated by lifting heavy things.  He denied 
radiation of his discomfort or parenthesis to his upper 
extremities.  The veteran reported that he may awaken at 
night five times per week on average due to pain.  When he 
would awaken, he would place a heating pad over this area.  
He rated his average discomfort as a 6 out of 10 on a pain 
scale.  The examiner noted a well-healed scar on the left 
anterior cervical musculature.  There was no surrounding 
numbness in the area.  He had full range of motion of his 
neck with forward flexion of 0 to 65 degrees, backward 
extension of 0 to 50 degrees, bilateral lateral rotation of 0 
to 55 degrees, and bilateral lateral flexion of 0 to 45 
degrees.  He expressed discomfort on lateral flexion and 
lateral rotation toward the left.   VA x-ray findings were 
significant for findings of residual metallic shrapnel with 
the bones and joints appearing normal.  

In an attachment to the examination report, the examiner 
describe the veteran's neck scar as 11cm x 3cm in its widest 
dimension.  The scaring was icicle shaped and pink/tan in 
color.  No ulceration, depression, or elevation was observed.  
The texture was described as "ok" and there was no 
attachment or tenderness.  

A May 1995 private medical statement indicates that he 
veteran underwent several surgeries on his left face.  He 
continued to have pain in his neck.  His neck was supple, but 
painful to extremes of range of motion, especially to 
rotation and lateral bending.  Tenderness was noted over the 
left sternocleidomastoid as well as the upper border of the 
trapezius.  His left face was noted to have a rather large 
scarring secondary to his shrapnel injury and subsequent 
surgeries.  X-rays findings of his cervical spine revealed a 
soft tissue density anterior of C5-6 with well maintained 
joint spaces.  Bone density appeared normal.  Similarly, the 
odontoid appeared normal.  There was mild sharpening of the 
joints of Luschka at C3-4.  No foraminal encroachment was 
identified.  The examiner commented that the veteran's "x-
rays look[ed] very good for a person who has sustained major 
trauma."   However, he had extensive soft tissue injury and 
continued to have rather severe pain in a fibrositic way.  

A July 1995 statement from the veteran's private physician 
indicates that the veteran had undergone scar revisions and 
dermabrasions to his neck area.  It was noted that he will 
always a permanent and disfiguring scar to this area; 
however, there had been improvement.  The physician commented 
that the veteran may need further treatment in order to 
achieve the most optimal result.  

An October 1995 statement from a private physician noted that 
the veteran sought treatment for mid-upper back and neck pain 
with associated headaches.  A diagnosis of cervicodorsal 
intersegmental dysfunction and myofascial pain syndrome with 
attendant tension cephalalgia.  

The veteran presented testimony at a hearing before a RO 
hearing officer in April 1996.  He complained of stiffness, 
cramping, and tightness due to his left neck SFW. 

The veteran was afforded another VA examination in May 1996.  
He reported that since his last examination, his neck had 
stiffened with decreased ability to turn towards the left.  
He reported daily left sided neck discomfort over the scar in 
the left paraspinal musculature.  The discomfort was 
throbbing in nature and not activity related.  His pain was 
rated as a 7 out of 10.  The examiner noted some decreased 
appreciation to pinprick and light touch in the area of the 
scar.  The examiner noted that his scars were well-healed.  
The veteran was noted to have full range of motion.  Attached 
to the examination report were photographs of the veteran's 
scarring of the jaw and neck.  

A November 1996 VA examination report indicates that the 
veteran complained of occasional difficulty with headaches, 
numbness of the head and neck, and pain on the left side of 
the neck when he went to bed.  Driving more than one hour 
causes an increase in his neck pain.  Despite complaints of 
slight tightness of the muscles on the left anterior neck, 
physical examination revealed no tender points on the right 
and left occiput, low cervical areas, and scarred area of the 
neck.  Similarly, no tenderness was noted over the right and 
left trapezius or right and left supraspinatus.  Cervical 
spine motion showed "no pain in all directions."  Forward 
bending was to 65 degrees, extension was to 35 degrees with 
tightness on the left side of the neck.  Rotation was to 45 
degrees bilaterally with no verbal complaints of pain.  
Sensory examination appeared to be normal.  

In June 1997, the veteran appeared before the undersigned 
Member of the Board sitting at the RO.  He stated that he had 
a total of eight surgeries to his upper left jaw, four during 
active duty and four following his separation.  Shrapnel was 
still embedded at the C5 level of his spine.  He reported 
difficulty at times moving his neck.  He reported that he had 
a recent Cortisone shot combined with Codeine.  The veteran 
testified that he had numbness in the left portion of his 
neck and cheek.  This numbness was described as a tingling 
sensation.  After his sixth surgery, he lost a great deal of 
feeling in the whole cheek area and the lower neck area.  He 
had to be careful shaving due to his loss of sensation.   He 
moved his neck a lot to keep it loose and to prevent 
tightening.  He reported that his "nerve twitches" 
resulting in a drooling.  The veteran's scar was located on 
the jaw area with no other scars in the neck or shoulder 
areas.  

In a July 1997 statement, the veteran's private physician 
reported that examination of the veteran in June 1997 
revealed symptoms consistent with fibromyalgia.  This 
condition was manifested, in part, by pain in the cervical 
spine, occiput, and upper trapezius in associated with 
fatigue and sleep disturbance.  The areas of the neck were 
recalcitrant to therapy and the pain so severe that the 
veteran was injected with Aristospan and Lidocaine in an 
attempt to "break the spasm."  

In July 1998, the veteran was afforded several VA 
examinations.  A VA neurological examination report reflects 
that the veteran's left jaw wound had dysesthetic sensation 
with some decrease in pain and light touch sensation in a 
10 cm x 10 cm area in the region of the shrapnel entry wound.  
Examination revealed no loss of motor function.  The sensory 
loss was in the distribution of the inferior branch of the 
trigeminal nerve.  The veteran had no difficulty with eye 
movements or opening and closing of his eyelid.  He 
occasionally had twitching in the muscles in his lower jaw.  
With respect to his neck, there was no numbness or point 
tenderness.  However, he would develop stiffness in the 
muscles in the entire side of the neck from time to time.  
The examiner noted that he did not have any numbness or 
weakness in the neck area related to his cervical discomfort.  

The veteran was also afforded a VA orthopedic examination.  
He reported morning stiffness, but denied flare-ups of pain, 
weakness in the upper extremities, numbness in the upper 
extremities, and easy fatigability in the neck.  Examination 
of the cervical spine showed "excellent motion."  Flexion 
was to 70 degrees, extension to 50-55 degrees, bilateral 
rotation to 90 degrees, and bilateral lateral bending to 55-
60 degrees.  The examiner diagnosed an old shrapnel injury, 
left side of neck, involving the soft tissues only.  It was 
noted that there were no signs of fracturing and no 
significant residuals regarding the function of the cervical 
spine.  A retained metallic fragment was noted by x-ray.  The 
examiner noted that he would not assign any additional range 
of motion loss to the veteran's neck as there were no 
significant flare-ups of pain, incoordination in motion, and 
easy fatigability.  It was noted that all muscle groups 
tested in a repetitive fashion showed no easy fatigability 
and there was no significant atrophy.  

Another VA examination report dated in July 1998 shows that 
the veteran had disfiguring scarring of the left neck and 
jaw.  He reported multiple surgical repairs of his left 
mandibular wound.  He complained that this scar was tender 
and associated with tightness.  He also felt "as though he 
has had a stroke" as the left side of his face is slightly 
weaker than the right and he awakens in the morning drooling 
on the left side of his mouth.  Physical examination revealed 
a 10 x 2.5 cm scar involving the left mandible with a 4 x .25 
cm linear scar superior to the larger lesion on the left 
mandible.  The scars were moderately disfiguring and linear 
in shape.  They were flesh colored without ulceration, 
depression, or elevation.  The scars were smooth in texture 
with no underlying attachment.  The scars were tender.  

An April 2000 private medical record noted that the veteran 
had an obvious scar of irregular shape on the left cheek 
along the mandibular border.  The scar was 10 cm in length 
and up to 1 cm in width, although the posterior portion had a 
surrounding dark discoloration up to 4 cm in length.  The 
physician was unable to palpate any irregularity in the neck 
or cheek which might be related to residual pieces of 
shrapnel under the skin.  He had no limitation of motion and 
his facial muscles and nerves seemed to be intact.  The 
physician noted that it appeared the veteran had a permanent 
scar with permanent surrounding dark discoloration which is 
of moderately severe cosmetic significance.  The physician 
opined that the scar did not limit the veteran's function.  
It was doubted that any further revision surgery or treatment 
would be of any benefit.  

In July 2000, the veteran testified at a hearing before a RO 
hearing officer.  The veteran reported drooling and twitching 
in his jaw.  He also reported numbness.  Hair did not grow at 
the site of the scar.  He reported difficulty with 
mastication with constant biting of the left side of his 
tongue.  

II.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4 (2001).  In determining the 
disability evaluation, VA must acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and explain the 
reasons and bases used to support its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2, which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is a 
question as to which of two evaluations should be applied to 
a disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The terms "mild," 
"moderate," and "severe" are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of terminology such as "mild" or 
"moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

Disfiguring scars of the head, face, or neck are rated under 
Diagnostic Code 7800 of the Schedule.  38 C.F.R. § 4.118.  
Under this criteria, scars that are severely disfiguring, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles, warrant a 30 percent disability 
rating.  A 50 percent disability rating contemplates complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  When, in 
addition to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Diagnostic Code 7800 may be increased to 80 
percent and the 30 percent to 50 percent.  

Injuries to facial muscles are presently evaluated under 
Diagnostic Code 5325.  Under these criteria, the muscle 
injury is to be rated based on functional impairment of the 
affected cranial nerve, disfiguring scar, etc, with a minimal 
10 percent rating if the injury interferes to any extent with 
mastication. 

Injuries to Muscle Group XXII are presently rated under 
Diagnostic Code 5322 of the Schedule.  This muscle group 
controls the function of the rotary and forward movements of 
the head, respiration, and deglutition.  It includes the 
muscles of the front of the neck:  (1) trapezius I 
(clavicular insertion); (2) sternocleidomastoid; (3) the 
"hyoid" muscles; (4) sternothyroid; and (5) digastric.

During the pendency of this claim the regulations used to 
assess the level of impairment attributable to injuries to 
Muscle Group XXII were amended.  VA must consider the claim 
under both versions of the regulations and rating criteria 
found in the Schedule and apply the version most favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this case, however, it does not appear that one version is 
more favorable than the other, and the criteria, although 
organized slightly differently in one version than in the 
other, remain substantially the same.  

The 10 percent disability rating presently in effect 
contemplates moderate disability.  For a 20 percent rating to 
be assigned, the veteran must exhibit symptoms comparable 
with a moderately severe disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.73, Diagnostic Code 5322.  The applicable 
regulation, 38 C.F.R. § 4.56, requires objective findings of 
entrance and exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Indications on palpation of moderate loss of deep fascia, or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance of the muscle group involved would 
be expected to give positive evidence of marked or moderately 
severe loss.  In addition, 38 C.F.R. § 4.72 (1996), which was 
incorporated into 38 C.F.R. § 4.56 in the 1997 revision, 
provided that a through and through injury, with muscle 
damage, was always at least a moderate injury for each group 
of muscles damaged.  

For the highest rating under Diagnostic Code 5322 of 30 
percent, a severe disability was required.  The regulation, 
38 C.F.R. § 4.56, indicated that objective findings of severe 
disability would be expected as follows:  extensive ragged, 
depressed and adherent scars so situated as to indicate wide 
damage to muscle groups; x-ray showing minute multiple 
scattered foreign bodies; and palpation indicating moderate 
or extensive loss of deep fascia or muscle substance, with 
soft or flabby muscles in the wound area and muscles that do 
not swell and harden normally in contraction.  Tests of 
strength or endurance compared with the sound side or of 
coordinated movements would be expected to show positive 
evidence of severe impairment of function.  In electrical 
tests, reaction of degeneration is not present, but a 
diminished excitability to faradic current may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of the opposing group of muscles, if 
present, is also an indication of severity, as is adhesion of 
the scar to the bone and atrophy of muscle groups not 
included in the track of the missile.  38 C.F.R. § 4.56.  
Section 4.72 added that it was to be taken as establishing 
entitlement to rating of severe grade when there was a 
history of compound comminuted fracture and definite muscle 
or tendon damage from the missile.  

Paralysis of the fifth (trigeminal) cranial nerve is rated 
under Diagnostic Code 8205 of the Schedule.  The level of 
disability is dependent upon the relative degree of sensory 
manifestation or motor loss.  38 C.F.R. § 4.124a.  Under 
these criteria, a 10 percent disability rating is warranted 
for incomplete moderate paralysis of the fifth cranial nerve.  
A 30 percent disability rating is warranted for severe 
incomplete paralysis of this nerve.  A 50 percent disability 
rating contemplates complete paralysis.  

III.  Analysis

In analyzing the veteran's claims for increased ratings, the 
Board notes that "where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A.  Increased Rating for Shell Fragment Wound Scar

To reiterate, a 50 percent disability rating for the 
veteran's shell fragment wound scar of the left cheek and 
neck is warranted if the evidence shows complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  In the present 
case, the Board notes that the veteran's scarring is 
localized on the left side of his cheek and neck.  The 
evidence does not show, nor does the veteran contend, that 
there is bilateral disfigurement.  Accordingly, the essential 
issue is whether the disability results in complete or 
exceptionally repugnant deformity of one side of the face.  
Additionally, when there is marked discoloration, color 
contrast, or the like, in addition to tissue loss and 
cicatrization, a 30 percent disability rating may be 
increased to 50 percent.  38 C.F.R. § 4.118, Diagnostic Code 
7800.  After a review of the evidence, the Board finds that 
the criteria for a 50 percent disability are not met.

The evidence does shows that the veteran's residual shell 
fragment wound scarring of the left cheek and neck is 
disfiguring.  The evidence shows that the veteran has a large 
scar on his left chin and neck.  Photographs of this scar are 
of record and have been reviewed by the Board.  As indicated 
in a July 1998 VA examination report, a VA physician examined 
the scar and opined that it was "moderately disfiguring and 
linear in shape."  The scars are flesh colored without 
ulceration, depression, or elevation.  While the veteran's 
left cheek and neck scars are large and rather noticeable, 
the Board finds that the veteran's scarring is not completely 
or exceptionally repugnant as contemplated by a 50 percent 
disability rating.  On the contrary, in April 2000 the 
veteran's private physician opined that the scarring was of 
moderately severe cosmetic significance.  In finding that the 
veteran's scarring is not exceptionally repugnant, the Board 
has considered the veteran's testimony, the objective medical 
evidence, photographs of the scarring, and first hand 
observation of the veteran's scarring by the undersigned 
Member of the Board at the formal hearing held at the RO.

Additionally, while the veteran's scarring of the left cheek 
and neck is presently rated as 30 percent disability, the 
evidence does not show that the scarring results in tissue 
loss and cicatrization with marked discoloration, color 
contrast, or the like.  As noted previously, the scars are 
flesh colored without ulceration, depression, or elevation.  

Based on the discussion above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for left cheek and neck scars as the 
diagnostic criteria for an increased rating for this 
disability are not satisfied.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, § 4.118 Diagnostic Code 7800.

B.  Increased Rating for Shell Fragment Wound (Muscle Group 
XXII)

To reiterate, a 20 percent disability rating for a shell 
fragment wound of Muscle Group XII is warranted if the 
evidence shows symptoms comparable with moderately severe 
disability.  After a review of the evidence, the Board finds 
that the criteria for a 20 percent disability for the 
veteran's shell fragment wound of the left cheek and neck are 
not met.

The medical evidence in this case shows that the veteran 
sustained a shell fragment wound to the left cheek and neck 
following a mine explosion.  This injury resulted in residual 
retained metallic fragments at C5.  There were no indications 
on palpation of any loss of deep fascia, muscle substance or 
firm resistance, let alone moderate losses thereof.  On the 
contrary, a July 1998 VA examination revealed that no 
significant atrophy with excellent motion and no additional 
range of motion loss due to flare-ups of pain, incoordination 
in motion, or easy fatigability.  Despite an area of 
decreased sensation at the region of the shrapnel wound, the 
July 1998 VA neurological examination report noted that the 
veteran did not have any numbness or weakness in the neck 
area.  While decreased sensation was noted at the site of the 
shrapnel wound scar during the July 1998 examination, an 
April 2000 report from the veteran's private physician 
indicates that the scar did not limit the veteran's function 
and that he had no limitation of motion with facial muscles 
and nerves intact.  While there is x-ray evidence of a 
retained foreign bodies, there is no evidence that the 
muscles of Muscle Group XXII are soft or flabby, or that they 
do not swell and harden normally in contraction, and there is 
no visible or measured atrophy or adaptive contraction of the 
opposing group of muscles. 

Following careful consideration of the veteran's contentions 
that he suffers a higher level of impairment than that for 
which he is currently rated for his service-connected Muscle 
Group XXII disability, the Board affords more probative value 
to the medical evidence regarding the manifestations of this 
disorder.  That medical evidence shows none of the indicia of 
impairment set out in 38 C.F.R. §§ 4.56, 4.72, that would be 
expected if the veteran's disability was more accurately 
described as "moderately severe" or "severe," as those 
terms are used in VA's regulations.  
Based on the foregoing, the Board finds no support in the 
record for a disability rating of more than 10 percent for 
the veteran's residuals of a shrapnel wound to Muscle Group 
XXII.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5322 (1996) (2001) Diagnostic Code 5322 
(1996).    

Despite complaints of decreased sensation and numbness, the 
evidence does not show incomplete moderate paralysis of the 
fifth (trigeminal) nerve.  On the contrary, despite the 
decreased sensation to touch of the region of the shrapnel 
entry wound, a VA physician opined in July 1998 that the 
veteran had no numbness or point tenderness on his neck.  
Similarly, the April 2000 private medical report shows that 
the veteran's facial muscles and nerves appeared intact.  In 
light of the above, the Board finds that the veteran's shell 
fragment wound to Muscle Group XXII is manifested by slight 
incomplete paralysis of the fifth (trigeminal) cranial nerve.  
As this disability is not manifested by moderate incomplete 
paralysis of the fifth cranial nerve, a compensable 
disability rating under Diagnostic Code 8205 is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.124a, Diagnostic Code 8205 (2001).

Accordingly, the Board finds that the preponderance of the 
evidence is against the assignment of a rating in excess of 
10 percent for the veteran's residuals of a shell fragment 
wound to the neck (Muscle Group XXII).


ORDER

A rating in excess of 30 percent for scars of the left cheek 
and neck is denied.  

A rating in excess of 10 percent for shell fragment wound of 
the neck (Muscle Group XXII) is denied. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?  In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

